DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a syringe, classified in A61B 5/150236.
II. Claim 14, drawn to a method of treating a patient using a syringe, classified in A61B 5/150755.
III. Claims 15-23, drawn to a method of treating a patient with a derivative body fluid product using a syringe, classified in A61B 5/150755.
IV. Claim 24, drawn to a method of treating a patient with a derivative body fluid product using a syringe, classified in A61B 5/150755.

The inventions are independent or distinct, each from the other because:
Inventions of group I and each of group II, group III, and group IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the syringe of group I would not be necessary to carry out the methods of any of group II, group III, or group IV as the methods of each of group II, group III, and group IV could be performed using a generic syringe with a removable needle and capable of undergoing centrifugation, whereas the syringe of group I could be used to merely draw blood.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A unique text search would be required for each of the inventions of group I, group II, group III, and group IV, in at least CPC area A61B 5/150236 for group I, whereas CPC area A61B 5/150755 for group II, group III, and/or group IV, wherein art that may read on the invention of one group may not read on the invention of the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Gary Engleson on 29 September 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shuttlecock” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1400, 1400a, 1402, 1403, 1404, 1406, 1406a as disclosed in Paragraphs [0054] and [0055] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 objected to because of the following informalities: “capable of covering” (line 2) should read “configured to cover”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interconnection structure” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretations of the claim limitation(s) that invoke 35 U.S.C. 112(f) are as follows:
The limitation “interconnection structure” is considered to invoke 35 U.S.C. 112(f). The limitation, as best understood, is considered to be equivalent to the locking contour as disclosed in claims 3 and 4. As such, a thread or a bayonet mount, or an equivalent thereof would be considered to read on the limitation.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “shuttlecock” (lines 4, 7), wherein this limitation is unclear as it is not clear what a “shuttlecock” refers to. For examination purposes, examiner has interpreted the shuttlecock to be equivalent to a threaded stopper.
Claim 7 recites the limitation “through hole” (line 1), wherein this limitation lacks antecedent basis. For examination purposes, the through hole is considered to be the hole defined in the movable stopper as disclosed in claim 3.
Claim 8 recites the limitation “wherein the locking contour and the corresponding locking contour disengage so as to permit the detachable plunger rod to be pushed through the stopper” (lines 2-3), wherein this limitation is considered to a method step within an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldecoa (US-20140010740-A1).

Regarding claim 1, Aldecoa teaches 
A syringe, comprising:
a syringe vessel having a port at a distal end and a port at a proximal end (Wherein the top of the syringe in Figure 3 is considered to be the proximal end and the bottom of the syringe in Figure 3 is considered to be the distal end (Aldecoa, Figure 3));
a movable stopper disposed within the syringe vessel (the head (11) of the piston (3) (Aldecoa, Paragraph [0053], Figure 3));
a detachable plunger rod fitting through the port at the proximal end (rod (10) (Aldecoa, Paragraph [0053], Figure 3)); and
an interconnection structure that permits attaching the detachable plunger rod to the movable stopper without applying pressure sufficient to move the stopper (the rod (10) and the head (11) of the piston (3) are threaded to each other…the head (11) eventually encounters the stopper member (26), who retains the head (11) and prevents it from rotating in conjunction with the rod (10), therefore allowing the rod (10) to be unthreaded from the head (11) (Aldecoa, Paragraph [0053], Figure 3), wherein the rod being threaded to the head of the piston is considered to read on the 112(f) interpreted structure of the interconnection structure).

Regarding claim 3, Aldecoa teaches
The syringe of claim 1, further comprising: a hole defined in the movable stopper, the hole having a locking contour (the rod (10) and the head (11) of the piston (3) are threaded to each other (Aldecoa, Paragraph [0053], Figure 3)); and a corresponding locking contour defined on an end of the plunger rod (Aldecoa, Paragraph [0053], Figure 3).

Regarding claim 4, Aldecoa teaches
The syringe of claim 3, wherein: the locking contour is selected from one of a thread and a bayonet mount (the rod (10) and the head (11) of the piston (3) are threaded to each other (Aldecoa, Paragraph [0053], Figure 3)).

Regarding claim 12, Aldecoa teaches
The syringe of claim 1, wherein the distal end of the syringe is defined by a wall having an angle matching an angle formed by a meniscus between blood fractions after centrifugation, and the stopper has a surface at an angle also matching the angle formed by the meniscus (Wherein the wall at the distal end of the syringe in Figure 3 is seen to have a wall having an angle matching an angle formed by a meniscus, wherein the stopper similarly has a surface at an angle also matching the angle formed by the meniscus (Aldecoa, Figure 3)).

Regarding claim 13, Aldecoa teaches
The syringe of claim 12, wherein the stopper is keyed to the syringe so as to maintain an orientation between the surface of the stopper at the angle matching the meniscus and the wall having the angle matching the angle formed by the meniscus without rotation (the tab (25) that performs the double function of longitudinally blocking the head (11) (Aldecoa, Paragraph [0053], Figures 10-12)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldecoa in view of Leach (US-7374678-B2).

Regarding claim 2, Aldecoa teaches
The syringe of claim 1, wherein: 
the syringe vessel has a male Luer lock at the port at the distal end (The first end (4) preferably ends in a connector (7) that allows the device (1a) to be coupled to other devices. An example of an applicable connector (7) is a Luer lock or similar connection (Aldecoa, Paragraph [0036]));
the movable stopper includes a threaded shuttlecock disposed within the syringe vessel (wherein the stopper, as interpreted in claim 1 above, is considered to read on the threaded shuttlecock (Aldecoa, Paragraph [0053], Figure 3));
the detachable plunger rod has threads to engage the threaded shuttlecock (Aldecoa, Paragraph [0053], Figure 9); and further comprising
administration flanges (handle (24) (Aldecoa, Figure 9)).

However, Aldecoa fails to explicitly disclose a port configured to allow for connections at the proximal end. Leach discloses a port at a proximal end of a device, wherein the port at the proximal end of the device is configured to accept attachments (a patient 350 may be provided. The patient 350 may be provided for a selected procedure, such as generally an operative procedure or other procedure that requires an intravenous connection 352, such as a butterfly needle, to be provided in the patient 350. The intravenous connection 352 generally provides a tube 354 extending therefrom. The tube 354 may be used to withdraw fluids from the patient 350 or provide materials to the patient 350, such as medicines or other selected components. Nevertheless, the intravenous connection 352 is generally provided for various procedures and may be used to fill the tube 12 (Leach, Col 18, lines 4-14); This may reduce the number of steps required to fill the tube 12 and reduce possible cross-contamination from the patient 350 with the various components (Leach, Col 18, lines 21-23)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe of Aldecoa so as to incorporate that the proximal end of the syringe has a port configured to allow for connections as taught by Leach so as to allow for the collection of agents into the syringe while maintaining sterility (Leach, Col 18, lines 4-14 and 21-23). It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe of Aldecoa in view of Leach so as to incorporate that the port at the proximal end be a female Luer lock as disclosed by Aldecoa as this would amount to mere simple substitution for one connection for another with the similar expected result of allow for connection to the syringe (MPEP 2143(I)(B)).
The combination of Aldecoa in view of Leach would further teach that the detachable plunger rod fits through the female Luer lock and has threads to engage the threaded shuttlecock (Aldecoa, Paragraph [0053], Figure 3).

However, while Aldecoa discloses a handle (24), as seen in Figure 9, wherein the handle is configured to be selectively attachable (at a proximal end) (Said additional member is a handle (23) located on the second end (5) to enable the action of causing the piston (3) to move back towards said second end (5). The handle (23) is connected to the rest of the body (2) in a disconnectable and connectable manner, preferably by means of a thread (24), as shown in the figure (Aldecoa, Paragraph [0051])), Aldecoa fails to explicitly disclose that the administration flanges are at the distal end adjacent the male Luer lock.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe of Aldecoa in view of Leach so as to incorporate that the administration flanges are at the distal end adjacent the male Luer lock as this would amount to a mere rearrangement of parts (MPEP 2144.04(VI)(C)).

Regarding claim 5, Aldecoa teaches 
The syringe of claim 3.

However, Aldecoa fails to explicitly disclose wherein the moveable stopper has defined therethrough an exposable hole through which blood product may pass. Leach discloses a buoy, taken to read on the stopper, has an exposable hole through which blood product may pass (This force draws the second fraction 332 through the ports 326 of the buoy post 306 and through the buoy cannula 322 (Leach, Col 16, lines 34-36, Figure 7C)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe of Aldecoa so as to incorporate that the moveable stopper has defined therethrough an exposable hole through which blood product may pass as taught by Leach so as to allow for withdrawal of a specific blood product derived from the centrifugation of whole blood from the device and as separated by the movable stopper (Leach, Col 16, lines 34-36).

Regarding claim 6, Aldecoa in view of Leach teaches 
The syringe of claim 5, for separating a blood component having a first density from a blood product having a second density by centrifugation (Aldecoa, Paragraph [0038]).

However, Aldecoa fails to explicitly disclose wherein the stopper has a third density between the first and second densities, and the stopper slides freely within the syringe vessel during centrifugation. Leach discloses that the buoy, taken to read on the stopper, is configured for separating a blood component having a first density from a blood product having a second density by centrifugation, wherein the stopper has a third density between the first and second densities, and the stopper slides freely within the syringe vessel during centrifugation (a first buoy and a second buoy operate together to separate the sample into the various fractions and a syringe or tube may then be interconnected with a portion of the buoy system to extract the selected fractions. For example, a first buoy may be generally density tuned to a red blood cell fraction of a whole blood sample, and a second buoy tuned to a density less than the density of the plasma fraction (Leach, Col 2, lines 35-42)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe of Aldecoa in view of Leach so as to incorporate wherein the stopper has a third density between the first and second densities, and the stopper slides freely within the syringe vessel during centrifugation so as to physically separate the blood component from the blood product for specific extraction of the blood product without substantially commingling the separated blood component and blood product (The buoy is generally able to physically separate the denser fraction from another fraction of the sample (Leach, Col 2, lines 28-29); The fractions may be separated or extracted from the container without substantially commingling the various fractions (Leach, Col 2, lines 32-34)).

Regarding claim 7, Aldecoa in view of Leach teaches
The syringe of claim 5.

However, Aldecoa fails to explicitly disclose wherein the through hole is the exposable hole. Leach discloses that the buoy, taken to read on the stopper, has a connection portion that may allow for interconnection of components with the buoy (The buoy post 306 may also define a central cannula or bore 322. The post bore 322 may include a connection portion 324 substantially defined near an upper or a proximal end of the buoy post 306. This may allow for interconnection of various components with the buoy post 306, such that various components may be moved through the bore 322 from an exterior location (Leach, Col 15, lines 10-16); This force draws the second fraction 332 through the ports 326 of the buoy post 306 and through the buoy cannula 322 (Leach, Col 16, lines 34-36)), wherein the through hole of the buoy is the exposable hole through which blood product may pass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe of Aldecoa in view of Leach so as to incorporate wherein the through hole is the exposable hole as taught by Leach so as to allow for withdrawal of a specific blood product derived from the centrifugation of whole blood from the device (Leach, Col 16, lines 34-36).

Regarding claim 8, Aldecoa in view of Leach teaches
The syringe of claim 7, wherein the locking contour and the corresponding locking contour disengage (Aldecoa, Paragraph [0053]) so as to permit the detachable plunger rod to be pushed through the stopper (wherein given enough force, the plunger of Aldecoa would be capable of being forced through the stopper, such that the plunger is pushed through the stopper).

Regarding claim 9, Aldecoa in view of Leach teaches
The syringe of claim 8.

However, Aldecoa fails to explicitly disclose further comprising: a cap for the port at the proximal end capable of covering the plunger rod when disengaged from the stopper (wherein this limitation is considered to be conditional, and as such does not carry patentable weight). Leach discloses a cap for the port at the proximal end (the cap 18 substantially closes the tube 12. It will be understood the cap 18 may be in any form so long as the cap 18 substantially closes and/or seals the tube 12 when installed (Leach, Col 6, lines 49-52)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe of Aldecoa in view of Leach so as to incorporate further comprising: a cap for the port at the proximal end capable of covering the plunger rod when disengaged from the stopper as taught by Leach so as to maintain closure of the device during centrifugation (The apparatus includes a container to be placed in a centrifuge after being filled with a sample (Leach, Col 2, lines 20-21)). 

Regarding claim 10, Aldecoa teaches 
The syringe of claim 3, further comprising:
a cap for the port at the distal end (The device further comprises a cap (62) that closes the first end (48) of the body (41) (Aldecoa, Paragraph [0059])); wherein
the syringe is a closed, sterile vessel suitable for centrifugation and other processing with the caps applied (when at least one part of the piston is separated from the rest of the device, the device may function as a tube for storing compounds and even for processing compounds (for example, in a centrifuging process) (Aldecoa, Paragraph [0010])).

However, Aldecoa fails to explicitly disclose a cap for the port at the proximal end when the plunger rod is disengaged from the stopper (wherein this limitation is considered to be conditional, however for the sake of compact prosecution, this limitation will be examined). Leach discloses a cap for the port at the proximal end (the cap 18 substantially closes the tube 12. It will be understood the cap 18 may be in any form so long as the cap 18 substantially closes and/or seals the tube 12 when installed (Leach, Col 6, lines 49-52)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe of Aldecoa so as to incorporate further comprising: a cap for the port at the proximal end when the plunger rod is disengaged from the stopper as taught by Leach so as to maintain closure of the device during centrifugation (The apparatus includes a container to be placed in a centrifuge after being filled with a sample (Leach, Col 2, lines 20-21)), wherein in the current modification, the plunger would be disengaged from the stopper (Aldecoa, Paragraph [0010]).

Regarding claim 11, Aldecoa in view of Leach teaches
The syringe of claim 10.

However, Aldecoa fails to explicitly disclose the port at the proximal end further comprising: the port constructed and arranged to accept infusion apparatus for infusing agents into the closed, sterile vessel. Leach discloses that the port at the proximal end of the tube can further comprise the port being constructed and arranged to accept an infusion apparatus for infusing agents into the closed, sterile vessel (a patient 350 may be provided. The patient 350 may be provided for a selected procedure, such as generally an operative procedure or other procedure that requires an intravenous connection 352, such as a butterfly needle, to be provided in the patient 350. The intravenous connection 352 generally provides a tube 354 extending therefrom. The tube 354 may be used to withdraw fluids from the patient 350 or provide materials to the patient 350, such as medicines or other selected components. Nevertheless, the intravenous connection 352 is generally provided for various procedures and may be used to fill the tube 12 (Leach, Col 18, lines 4-14); This may reduce the number of steps required to fill the tube 12 and reduce possible cross-contamination from the patient 350 with the various components (Leach, Col 18, lines 21-23)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe of Aldecoa so as to incorporate the port at the proximal end further comprising: the port constructed and arranged to accept infusion apparatus for infusing agents into the closed, sterile vessel as taught by Leach so as to allow for the collection of agents into the syringe while maintaining sterility (Leach, Col 18, lines 4-14 and 21-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791